DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theurer (US 5,090,484).
Claim 9. An installation for cleaning ballast of a track, the installation comprising: a plurality of vehicles including on-track undercarriages and machine frames supported on said on-track undercarriages; two shoulder clearing chains (fig. 2, 18,18) positioned opposite one another relative to a transverse direction of the track for taking up the ballast located in a shoulder area adjoining sleeper ends; an endless clearing chain (fig. 1, 11) following said shoulder clearing chains relative a working direction of the installation, said endless clearing chain configured to be guided around the track for taking up the ballast located underneath the track (Fig. 2); a screening installation (15); a ballast introduction device (13); a processing unit (9); and conveying devices for transporting the ballast, said conveying devices including: a) a first 
b) a second conveying device (10) associated with said endless clearing chain for transporting the ballast to said processing unit; and c) a third conveying device (14) associated with said processing unit for transporting the ballast to said screening installation.  

Claim 15. A method for cleaning ballast of a track, the method comprising the following steps: providing an installation according to claim 9; removing the ballast in the shoulder area adjoining sleeper ends prior to removing the ballast located underneath the track; feeding the ballast located underneath the track to the processing unit and then transporting the ballast to the screening installation (fig. 1); and subsequently introducing the ballast into the track again (13).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theurer ‘484 in view of Theurer et al. (US 7,739,811) as applied to claims 9 and 15. 
Regarding claims 10 and 16, Theurer ‘484 teaches the installation and method according to claims 9 and 15, but fails to teach wherein said processing unit includes a pre-separator and a crusher following said pre-separator.  However Theurer ‘811 teaches a ballast cleaning installation comprising a processing car 8 with a pre-separator 40 and crusher 41. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include the pre-

Claim 11 The installation according to claim 10, which further comprises a separate processing vehicle (processing car 8 as modified) including on-track undercarriages and a machine frame supported on said on-track undercarriages, said processing unit being disposed on said separate processing vehicle.  

Regarding claim 12-14, Theurer as modified teaches the installation of claim 11, but does not specify the location of the processing car. Examiner takes official notice that the placement of a processing car 8 in relation to ballast clearing chains is old and well-known in the art. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the placement of the processing car of Theurer ‘484 as modified in relation to the shoulder clearing and endless chains as a rearrangement of part capable of one with ordinary skill in the art dependent on desired conveyor configuration.  

Conclusion

Theurer et al.  (US 5,479,725) and Theurer et al. (US 4,133,388) teach configurations of a processing unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671